                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Lisa A. Coler,

      Plaintiff,                                    Case No. 2:18-cv-184

      V.                                            Judge Michael H. Watson

Commissioner of Social Security,                    Magistrate Judge Jolson

      Defendant.

                                OPINION AND ORDER

      Magistrate Judge Jolson Issued a report and recommendation ("R&R")

recommending the Court overrule Lisa A. Coler's {"Plaintiff') statement of specific
errors and affirm the decision of the Commissioner of Social Security

("Commissioner") In this case. R&R, ECF No. 13. Plaintiff objects. Obj., ECF
No. 14. Forthe following reasons, the Court OVERRULES Plaintiffs objections.

                           I.     PROCEDURAL HISTORY

      Plaintiff applied for supplemental security Income on August 20,2014,

alleging a disability onset date of April 12,2013. Her application was denied

Initially and on reconsideration. An Administrative Law Judge ("ALJ") held a

hearing on May 2,2017, and thereafter Issued a decision denying Plaintiffs

application. The Appeals Council denied Plaintiffs request for review, and

Plaintiff subsequently brought suit In this Court seeking a review of the

Commissioner's decision.
                             II.    STANDARD OF REVIEW

      Magistrate Judge Jolson issued the R&R pursuant to Federal Rule of Civil

Procedure 72(b). Under that rule, the Undersigned must determine de novo any

part of the Magistrate Judge's disposition that has been properly objected to.

Fed. R. Civ. P. 72(b)(3). The Undersigned may accept, reject, or modify the

R&R, receive further evidence, or return the matter to the Magistrate Judge with

Instructions. Id.

                                     III.   ANALYSIS

       Plaintiffs contention In this case Is that Dr. Edwards was a non-treating but

examining source who opined as to Plaintiffs mental health. She argues that the

ALJ gave great weight to Dr. Edwards' opinions but omitted one of Dr. Edwards'

limitations—^that "[IJt Is likely that [Plaintiff] will eventually encounter contentious

relationships with supervisors and coworkers," Dr. Edwards' Report, ECF No. 8

at PAGEID # 363—^when formulating Plaintiffs mental health residual functional

capacity ("RFC"). Although Plaintiff acknowledges that the ALJ was not required

to adopt all of Dr. Edwards' limitations, she argues that the ALJ failed to explain

her reasons for omitting the above limitation and that such failure rendered the

decision Inconsistent and unrevlewable. See Statement of Specific Errors, ECF

No. 11. Because the Court disagrees with Plaintiffs premise that the ALJ

omitted a limitation contained In Dr. Edwards' report. Plaintiffs objection Is

overruled.




Case No. 2:18-cv-184                                                          Page 2 of 5
       Under a section of the report titled "Functional Assessment," Dr. Edwards

is asked to "Describe the claimant's abilities and limitations in resoondino

aoDroDriateiv to supervision and to coworkers in a work settinof.l" Dr. Edwards'

Report, ECF No. 8 at PAGEID # 363 (emphasis in original). Dr. Edwards wrote:

       The claimant had no reported history of difficulties with the law, but
       considerable problems with coworkers, supervisors, family, and
       friends. She was appropriate with me, however, as well as readily
       followed all direction I gave. She had good social skills. Depression
       could cause isolation and intolerance of social situations, however.
       Personality disorder would be predictive of intense and unstable
       relationships. It is likely she will eventually encounter contentious
       relationships with supervisors and coworkers.

Id.
       As pertinent to Plaintiffs objection, this paragraph constitutes Dr. Edwards'

opinion that Plaintiffwill likely encounter contentious relationships with

supervisors and coworkers. It does not, however, parlay that opinion into any

specific limitation on Plaintiffs ability to work. For example, it does not opine, as

Plaintiff seems to suggest, that Plaintiff has a severe limitation in her ability to get

along well with others or should be limited to no contact with supervisors and

coworkers.^




^The Court also disagrees that Dr. Edwards' opinion necessarily amounted to an
opinion that Plaintiff was disabled. See Statement of Specific Errors 8, ECF No. 11
("Here, the ALJ was well aware that Dr. Edwards' opinions were, per the vocational
expert, disabling."). The vocational expert testified that "if an individual is having
difficulty with a supervisor during the probationary period, it Is not uncommon that that
person will be let go, during that period of time." Hearing Tr., ECF No. 8 at PAGEiD
#114. The Court does not equate that testimony as a recognition by the vocational
expert that Plaintiff would be fired from a Job or even that Dr. Edwards' opinion renders
Plaintiff "unable to sustain employment." See Statement of Specific Errors 8, ECF No.
11.

Case No. 2:18-cv-184                                                           Page 3 of 5
      Moreover, the ALJ did incorporate that opinion, such as it was, into the

mentai heaith RFC. As Piaintiff concedes, the ALJ expiicitiy acknowledged Dr.

Edwards' opinion that it is iikeiy Piaintiff wiii eventuaiiy encounter contentious

reiationships with supervisors and coworkers. ALJ Decision 12, EOF No. 8 at

PAGEiD # 61. The ALJ gave great weight to Dr. Edwards' opinion, and as it

relates to that portion, concluded that Dr. Edwards' opinion was "consistent with

the statements of the claimant, as found in the adult disability reports and

testimony, which suggest that [Plaintiff] has at least moderate limitations in the

ability to get along well with others     " Id. The ALJ, therefore, interpreted Dr.

Edwards' opinion and the other evidence as describing a moderate limitation in

PiaintifFs ability to get along with others. See also, Id. at 14, PAGEiD # 63

("[T]he opinions of the State agency consultative psychologists are consistent

with the opinion of Dr. Edwards ... who opined that the claimant would iikeiy

experience increases in anxiety and depression ... that would lead to moderate

limitations in social functions     "). The ALJ then incorporated Dr. Edwards'

opinion and the corresponding moderate limitation into the mentai heaith RFC by

limiting Plaintiff to "occasional interaction with coworkers, supervisors, and the

general public." Id. at 7, PAGEiD # 56.

      This moderate limitation on social functioning is likewise supported by

substantial evidence. As the ALJ noted. Plaintiffs activities of daily living

translated to a "no more than moderate" limitation on her social functions. ALJ

Decision 6, ECF No. 8 at PAGEiD # 55. Likewise, the ALJ assigned "great
Case No. 2:18-cv-184                                                       Page 4 of 5
weight" to the state agency consultative reviewers who considered Dr. Edwards'

report and opined that Plaintiff would have moderate limitations in social

functions. See AR, ECF No. 8 at PAGEID ## 158-62 (finding Dr. Edwards'

report to be consistent with the consultative examination findings).

      In sum, the Court disagrees with Plaintiffs assertion that the mental health

RFC "makes no mention of the likely potential relationships that [Plaintiff] was

expected to have with coworkers and supervisors" or failed to address a

limitation proffered by Dr. Edwards. Statement of Specific Errors at 7, ECF No.

11.


                               IV.   CONCLUSION

      For the reasons stated above, the Court OVERRULES Plaintiffs objection

and ADOPTS the R&R. The Commissioner's decision is AFFIRMED. The Clerk

shall enter final judgment for Defendant and terminate this case.

      IT IS SO ORDERED.




                                        riCHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT




Case No. 2:18-cv-184                                                     Page 5 of 5
